Citation Nr: 1413048	
Decision Date: 03/27/14    Archive Date: 04/08/14

DOCKET NO.  12-01 320	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, Idaho


THE ISSUE

Entitlement to service connection for a psychiatric disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

K. K. Buckley, Counsel







REMAND

The Veteran served on active duty from February 12 to December 10, 1985.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Boise, Idaho.

The Veteran was scheduled to appear at a hearing with a Veterans Law Judge; however, the Veteran failed to appear for the hearing, and he has not since asked for it to be rescheduled.  Accordingly, the hearing request is deemed withdrawn.  See 38 C.F.R. § 20.704(d) (2013).

In this matter, the Veteran has asserted that he incurred a bipolar disorder as a result of his military service.  See the Veteran's statement dated January 2010.  Service connection may be granted for disability resulting from disease or injury incurred or aggravated during active military service.  38 U.S.C.A. § 1110.

Initially, review of the record demonstrates that the Veteran was granted disability benefits by the Social Security Administration.  See the Social Security Administration (SSA) decisional documents dated in September 2004.  To this end, the Board notes that the Veteran's complete SSA records have not been associated with the claims file.  Accordingly, upon remand, the Board finds that the RO should attempt to obtain the Veteran's SSA records, as these records are potentially pertinent to his pending claim.  Murincsak v. Derwinski, 2 Vet. App. 363 (1992) (VA's duty to assist includes obtaining records from Social Security Administration and giving appropriate consideration and weight in determining whether to award or deny VA disability compensation benefits).

The evidence of record demonstrates that the Veteran's service enlistment examination is pertinently absent any notation of psychological diagnoses or complaints.  Service treatment records (STRs) document an assessment of adjustment disorder with depressed mood following a brief hospitalization for suicidal ideation.  See the STRs dated August 1985.  The September 1985 service separation examination noted the Veteran's report of "[e]xcesssive worry since 1983 secondary to personal problems; treated with counseling."

Private treatment records dated in May 1993 indicated diagnoses of dysthymic disorder, probable panic disorder, history of alcohol and polysubstance dependence, and mixed personality disorder.  A March 2004 psychiatric assessment noted the Veteran's history of childhood physical and emotional abuse; a diagnosis of schizoaffective disorder, bipolar type, was also documented.  In an April 2004 assessment, the Veteran reported his "first memory of experiencing emotional problems at age 5 years.  He described attempting to hang himself with a rope from the rafters of the family barn."  The evaluator noted the Veteran's history of childhood physical and emotional abuse.  The evaluator also described an in-service incident involving a roommate finding the Veteran's journal, which included a reference to self-harm.

The Veteran was afforded a VA examination in June 2010, at which time the examiner confirmed a diagnosis of schizoaffective disorder.  The examiner noted that the Veteran's "diagnosis of adjustment disorder with depressed mood, while in service...is possibly consistent with a bipolar/schizoaffective psychiatric condition.  It could also, just as likely, be secondary to personality disorder with difficulties adjusting to the military way of life."  He continued, "I cannot resolve the issue of the [Veteran's] current Axis I and Axis II disorders being secondary to his very brief military time of 9 months, 29 days in 1985 without resorting to mere speculation.  Character disorders are clearly of longstanding and predate this Veteran's military service."

Accordingly, the record remains unclear as to whether a disorder pre-existed the Veteran's military service and, if so, whether any disorder was aggravated beyond the natural progress of the disease during military service.  See Charles v. Principi, 16 Vet. App. 370 (2002); see also 38 C.F.R. § 3.159(c)(4) (2013) (a medical examination or opinion is necessary if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim) and Colvin v. Derwinski, 1 Vet. App. 191 (1999) (the Board is prohibited from exercising its own independent judgment to resolve medical questions).  Thus, the claim must be remanded to seek a clarifying medical opinion concerning these questions.

Additionally, in the January 2012 VA Form 9, the Veteran indicated that he currently receives treatment for his disability from Dr. H. at St. Alphonsus in Boise.  These records have not yet been associated with the Veteran's claims file; therefore, upon remand, the agency of original jurisdiction (AOJ) should attempt to obtain these private treatment records.

Accordingly, the case is REMANDED for the following action:

1. After obtaining the appropriate releases where necessary, the AOJ shall procure any records of outstanding treatment and/or evaluation that the Veteran has recently received.  The Board is particularly interested in treatment records from Dr. H. at St. Alphonsus in Boise, Idaho, as identified in the Veteran's January 2012 VA Form 9.  All such available documents must be associated with the claims file.

2. The AOJ shall also procure from the Social Security Administration copies of the decision addressing the Veteran's application for disability benefits as well as the medical records used in support of that decision.  Any records so obtained should be associated with the Veteran's VA claims file.  All efforts by the AOJ to obtain the Veteran's Social Security Administration records, along with any notice that the records are unavailable, shall be documented in the claims file.

3. Thereafter, the AOJ should refer the VA claims file to an expert in diagnosis and etiology of psychiatric diseases.  The reviewer is requested to review the claims file in its entirety including any recently obtained SSA and private treatment records.  The reviewer should provide an opinion as to whether the evidence of record clearly shows that an acquired psychiatric disability pre-existed the Veteran's period of active duty military service.  If the answer to this question is affirmative, the reviewer should point to the evidence that supports the opinion and explain how such evidence undebatably shows that disability in fact existed before military service.  (If evidence does not undebatably show a pre-existing acquired psychiatric disorder, this should be noted and explained.)  The reviewer should then provide an opinion as to whether any pre-existing disorder underwent a chronic worsening during military service.  If not, the reviewer should explain whether the evidence undebatably shows that it did not undergo a worsening beyond its natural progression.  If the reviewer finds that the Veteran's disorder did not pre-exist his military service, he/she should provide an opinion as to whether any currently diagnosed acquired psychiatric disorder had its onset during military service or is otherwise causally related to such service.  The reviewer should also identify any personality or developmental disorders shown and explain whether any acquired psychiatric disorder has been superimposed or otherwise developed as a result of military service.  

The reviewer is advised that the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.  If the reviewer rejects the Veteran's reports of symptomatology, he or she must provide a reason for doing so.

If the reviewer is unable to provide an opinion without resorting to speculation, he or she should explain why this is so and what if any additional evidence would be necessary before an opinion could be rendered.  The reviewer must provide a rationale for each opinion given.  (If examination is necessary to arrive at an opinion, the Veteran should be scheduled for one.)

4. The AOJ should thereafter review the Veteran's claims file and ensure that the foregoing development actions have been conducted and completed in full, and that no other notification or development action, in addition to those directed above, is required.  If further action is required, it should be undertaken prior to further claim adjudication

5. Thereafter, the AOJ should readjudicate the claim on appeal.  If a benefit sought remains denied, the Veteran and his representative should be provided a supplemental statement of the case and given an opportunity to respond before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

